EXHIBIT 99.2 Annual Meeting of Holders of Common Shares of Gold Standard Ventures Corp. (the “Company”) REPORT OF VOTING RESULTS (Pursuant to Section 11.3 of National Instrument 51-102) The following is a brief description of the matters voted upon and the outcome of votes for the Company’s 2013 annual meeting of shareholders held on Wednesday, June 26, 2013: Item No. Description of Matter Outcome of Vote Voted Voted (%) 1. Setting the number of directors at seven Approved 37,698,928 - For 369,894 - Against 99.03% 0.97% 2. Electing the following individuals as directors to hold office until the next annual meeting of the Company or until their successors are elected or appointed Jonathan T. Awde Elected 17,826,562 – For 206,140 – Withheld 98.86% 1.14% David Morrell Cole Elected 15,438,381 – For 2,594,322 – Withheld 85.61% 14.39% David C. Mathewson Elected 17,909,562 – For 123,140 – Withheld 99.32% 0.68% Robert J. McLeod Elected 14,567,471 – For 3,465,232 – Withheld 80.78% 19.22% Richard S. Silas Elected 17,822,062 – For 210,640 – Withheld 98.83% 1.17% Jamie D. Strauss Elected 17,823,080 – For 209,623 – Withheld 98.84% 1.16% William E. Threlkeld Elected 15,381,221 – For 2,651,482 – Withheld 85.30% 14.7% 3. Appointing Davidson & Company LLP as auditor of the Company at a remuneration to be fixed by the directors Approved 34,081,539 – For 4,091,357 – Withheld 89.28% 10.72% 4. Annual ratification of the Company’s rolling stock option plan Approved 16,696,827 – For 1,335,875 – Against 92.59% 7.41% 5. Ratification of Advance Notice Policy for nominating directors Approved 16,658,201 – For 1,374,501 – Against 92.38% 7.62% Dated at Vancouver, B.C. this 27th day of June, 2013. GOLDSTANDARD VENTURES CORP. “Richard Silas” Richard Silas, Corporate Secretary
